Citation Nr: 0404456	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty as a seaman with the United 
States Merchant Marine during periods from February 1944 to 
December 1946.  The veteran died in July 1977, and the 
claimant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to service 
connection for the cause of the veteran's death.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A claimant will be accorded full right to representation in 
all stages of an appeal.  38 C.F.R. § 20.600 (2003).  

In a letter dated in November 2002, the RO informed the 
appellant that it had no record of her appointment of a 
representative.  It offered to furnish her with a list of 
representatives.  The RO again advised the appellant of her 
right to representation in January 2003.  Later that month 
she wrote that she was requesting a list of the veteran's 
services organizations and representatives.  There is no 
evidence that she was provided with this list.

Regulations provide that a remand is not necessary to clarify 
the appellant's choice of representative before the Board.  
38 C.F.R. § 19.9(b)(1) (2003).  However, it appears that the 
appellant desired representation before the RO.  

This case is remanded to the RO for the following: 

The RO should send the appeallant a list 
of the veterans services organizations 
and representatives with the forms 
necessary to appoint a representative.  
If she appoints a representative, the 
representative should be afforded an 
opportunity to review the claims folder, 
to request a hearing, and to submit 
evidence and argument on the appellant's 
behalf.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

